Citation Nr: 0635356	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-16 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left foot.

2.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2004, a 
statement of the case was issued in April 2004, and a 
substantive appeal was received in April 2004.  The veteran 
testified at a Board hearing in April 2006.


FINDINGS OF FACT

1.  Osteoarthritis of the left foot was not manifested during 
the veteran's active duty service or for many years after 
service, nor is osteoarthritis otherwise related to service.

2.  A left ankle disability was not manifested during the 
veteran's active duty service or for many years after 
service, nor is a left ankle disability otherwise related to 
service. 


CONCLUSIONS OF LAW

1.  Osteoarthritis of the left foot was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A left ankle disability was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for service connection in April 2003.  In May 
2003, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Since the May 
2003 VCAA notice preceded the June 2003 rating decision, 
there is no defect with respect to the timing of the VCAA 
notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection for 
osteoarthritis of the left foot and a left ankle disability, 
but there had been no notice of the method by which the VA 
determines the veteran's disability rating and effective 
date.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
May 2003 in which it advised effectively notified the 
appellant of what information and evidence is needed to 
substantiate his claims, what information and evidence must 
be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.  Since the Board concludes below that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot.  Nonetheless, the Board notes that the RO sent 
the veteran a March 2006 correspondence that fully complied 
with the Dingess/Hartman decision.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records.  The Board 
finds that the record as it stands includes sufficient 
competent evidence to decide the issues on appeal and that no 
VA examinations or opinions are necessary.  There is no 
indication of relevant, outstanding records which would 
support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, the 
Board concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran testified at his April 2006 Travel Board Hearing 
that he was finishing up basic training at Parris Island, 
South Carolina in June 1969.  His mother passed away just 
prior to his graduation.  When he returned from her funeral, 
he was sent to a transit barracks where he was held up until 
the next graduation class was to move on.  He was used as a 
runner, where he as responsible for running messages across 
the island.  The running (in boots) caused a lot of trauma to 
his feet.  On one occasion, he stepped into a hole and 
injured his left foot and ankle.  He hobbled back to the 
barracks and a Navy medical officer allegedly showed the 
veteran his x-rays and told him that there was a fracture.  
The veteran was put on bed rest and told to elevate his left 
leg.  He was not put in a cast or brace; he was not 
prescribed any medication; he did not take any over the 
counter medications; and there was no follow up treatment.  
He was discharged from service over four years later.  He 
didn't recall having undergone a separation examination.  He 
testified that he has continued to suffer from left foot and 
ankle pain ever since the incident.  However, he didn't seek 
treatment until 2004.  Instead, he dealt with the pain by 
using over the counter medication and elevating the left leg.  
He stated that he believes that the service medical records 
are incomplete because they do not reflect his in service 
injury.

The service medical records contain no references to either a 
left foot or ankle injury.  The veteran underwent 
examinations in April 1971 and March 1973 (separation 
examination).  At the time of both examinations, the 
veteran's feet and lower extremities were clinically 
evaluated as normal.  This demonstrates that trained military 
medical personnel were of the opinion that there as no 
current disorders of the left foot or ankle.  In sections of 
the reports where interval history was to be provided, there 
was no reference to any prior injuries to the left foot 
and/or left ankle.  

The first post service evidence of any left foot or ankle 
problems is dated April 2003.  Dr. G.S. noted that the 
veteran complained of deep achy pain over the top of his left 
foot.  The veteran reported that he has had this pain for 34 
years (dating back to an injury sustained as a runner on 
Parris Island).  The veteran sought treatment with Dr. G.S. 
because the pain had recently become a sharp pain that 
prevented some recreation and work duties.  X-rays of the 
veteran's ankle showed no evidence of an acute bony injury.  
X-rays of his left foot revealed a very small plantar 
calcaneal spur and mild osteoarthritis.  Based on the x-rays 
and examination of the veteran, Dr. G.S. diagnosed 
osteoarthritis of the 2nd metatarsocuneiform joint of the 
left foot; posterior left tibial tendonitis; left Achilles 
tendonitis; and left plantar fasciitis with small calcaneal 
spur.  Dr. G.S. commented that it was his impression that the 
veteran had some post traumatic arthritis from the injury 
sustained 34 years before.  

The veteran also sought treatment at Primary Care Associates.  
Dr. K.T.C.'s notes show that the veteran complained of ankle 
pain after getting out of his car that morning.  He stated 
that the ankle has been bothering him for years; but today he 
felt an increase in pain.  She noted that the veteran 
described a remote injury in 1969 while the veteran was in 
service.  Her initial assessment was "Acute left foot pain ? 
gout."  A month later the veteran was seen on a follow up 
appointment.  Dr. K.T.C. noted that the veteran is under the 
care of a podiatrist who informed her that the veteran's 
"arthritic changes and his pain is possibly related" to his 
alleged in service injury.    

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Although the veteran claims that he suffered a fracture of 
his left foot/ankle during service, his service medical 
records do not document any injury to the left foot/ankle.  
The Board notes the veteran's assertion that the service 
medical records must be incomplete.  However, the RO 
contacted the National Personnel Records Center (NPRC) and 
specifically requested treatment records for the veteran on 
Parris Island in June 1969.  The NPRC responded in July 2005 
that a search was conducted, but no clinical records for the 
veteran were found. 

Service medical records nevertheless do include sufficient 
competent findings to allow for appellate review of the 
claims.  The normal clinical findings on examinations in 
April 1971 and March 1973 are highly significant in that they 
show that it was the opinion of medical personnel at that 
time that there was no abnormal clinical findings related to 
the feet or lower extremities.  The Board notes that these 
examinations were conducted after the claimed injury.  The 
Board believes that these items of contemporaneous medical 
evidence show that any left foot/ankle injury which may have 
occurred earlier in the veteran's service had resolved by the 
time of these examinations.  In other words, assuming for the 
sake of argument that the claimed injury occurred, it appears 
that chronic disability did not result.    

Furthermore, the lack of any post-service medical records 
until April 2003 is also  probative to the issue of chronic 
disability.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

With regard to the apparent opinion by Dr. S. regarding a 
relationship between current post traumatic arthritis and the 
claimed inservice injury, it appears that the examiner was 
relying solely on history furnished by the veteran without 
any independent review of the evidence.  Any opinion was thus 
speculative.  

In the present case, the Board views the findings of military 
medical personnel to be highly probative and entitled to more 
probative weight that the opinion of Dr. S. which was based 
on the veteran's self-reported history.  The Board finds that 
the preponderance of the evidence is against the claims.  As 
such, the benefit-of-the-doubt doctrine does not apply and 
the claims for service connection for osteoarthritis of the 
left foot and a left ankle disability must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


